Citation Nr: 9928059	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  96-08 822A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for mitral valve prolapse.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel


INTRODUCTION

The veteran had active military duty from August 1987 to 
November 1994. This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a July 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cheyenne, Wyoming.  In July 1998 and February 1999, the 
Board remanded this case to the RO for further development.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by 
the RO.

2. There is no competent medical evidence of record to 
demonstrate that the veteran currently has a mitral valve 
prolapse disability related to an injury or disease during 
service. 


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
mitral valve prolapse is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1998).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Before the Board may address the merits of a veteran's claim, 
it must first be established that the claim is well grounded.  
In this regard, a person who submits a claim for VA benefits 
shall have "the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded."  38 U.S.C.A. § 5107(a); Robinette v. 
Brown, 8 Vet. App. 69, 73 (1995).  A well- grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107].  " Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
In the absence of evidence of a well- grounded claim, there 
is no duty to assist the claimant in developing the facts 
pertinent to her claim, and the claim must fail.  See Grivois 
v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."  Savage v. Gober, 10 Vet. 
App. 488, 493 (1997); see Epps v. Gober, 126 F.3d 1464, 1468 
(1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see 
also Grottveit, 5 Vet. App. at 93.

The U.S. Court of Appeals for Veterans Claims (known as the 
U.S. Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter referred to as "the court") has indicated 
that, alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  The court 
held that the chronicity provision applies where there is 
evidence, regardless of its date, that shows that a veteran 
had a chronic condition either in service or during an 
applicable presumption period and that the veteran still has 
such a condition.  Savage at 497-98.  That evidence must be 
medical, unless it relates to a condition that the court has 
indicated may be attested to by lay observation.  Id.  If the 
chronicity provision does not apply, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Id at 498.

The veteran contends that she current has mitral valve 
prolapse, that was either incurred in service-or pre-existed 
service and was aggravated by service.

However, the evidence shows that when examined for entrance 
into service in April 1987, the veteran indicated that she 
did not have, and had never had, heart problems.  Moreover, a 
heart abnormality was not reported and she was found 
qualified for active service.  Service medical records 
indicate that the veteran was hospitalized in early February 
1993 and diagnosed with congenital heart block with symptoms 
that may or may not be related to that entity.  On February 
8, 1993, a cardiology consultation noted that an 
electrocardiogram (ECG) showed varying A-waves of the mitral 
valve.  On February 9, 1993, the veteran was diagnosed with 
first degree mitral valve prolapse.  Another echocardiogram 
in service was reported to show a normal mitral valve. 

Service connection has been established separately, in an 
August 1996 rating action, for complete atrial ventricular 
(AV) block.  A compensable disability evaluation was 
assigned.

As a mitral valve prolapse was not "noted" at the time of 
the service entrance examination, the veteran is entitled to 
the presumption of sound condition.  This presumption is 
rebutted, however, by clear and unmistakable evidence that 
the condition pre-existed service.  38 U.S.C.A. § 1111 (West 
1991); 38 C.F.R. § 3.303.  

The evidence reflects that during a VA compensation 
examination in December 1994, the examiner noted a 
"history" of diagnosis of mitral valve prolapse in 1993, 
the veteran's complaints of chest pain and no other problems 
associated with mitral valve prolapse.  The diagnosis was 
mitral valve prolapse without any disability related to it.

In a March 1996 statement, James F. Tobin, M.D., indicates 
that he reviewed the veteran's medical records, dated from 
1971 to 1987.  Dr. Tobin found no evidence that the veteran 
had any heart disorder during that period, or was there any 
cardiac condition suspected or did she have cardiac symptoms.

In her March 1996 substantive appeal, the veteran indicated 
that she experienced hyperventilation syndrome in January 
1992 in service and was subsequently diagnosed with a heart 
condition, but had no previous symptoms nor was she advised 
of having a cardiac condition.  She further indicated that in 
February 1993, civilian and military doctors were unable to 
conclude that her heart condition was congenital.

According to a May 1996 VA cardiac examination report, the 
veteran gave a history of heart block diagnosed in 
approximately January 1993.  In the diagnoses, the VA 
examiner indicated that one echocardiogram in service showed 
the mitral valve to be normal while another service record 
reflected mitral valve prolapse.  The examiner said not all 
the echocardiogram reports were seen and there was 
uncertainty as to whether the veteran had mitral valve 
prolapse.  Third degree AV block was also diagnosed.  

At her August 1996 personal hearing at the RO, the veteran's 
testimony did not address the issue of service connection for 
mitral valve prolapse.  As previously noted, service 
connection was granted for AV block in August 1996.

Pursuant to the Board's July 1998 remand, the veteran was 
afforded the opportunity for further VA cardiac examination.  
However, a December 1998 RO record indicates that the VA 
examination was canceled because the veteran withdrew her 
claim.  Thereafter, in February 1999, in the interest of due 
process, the Board remanded the veteran's case to clarify her 
wishes regarding pursuit of her appeal.  In a March 1999 
letter to the veteran, the RO advised that she write to the 
RO if she intended to withdraw her appeal and, if she did not 
wish to withdraw her appeal and was willing to undergo VA 
examination, she should so advise the RO.  The veteran did 
not respond to the RO's letter.

The court has held that "[ii]n order for the veteran to be 
awarded a rating for a service-connected[disability], there 
must be evidence both of a service-connected disease or 
injury and a present disability which is attributable to such 
disease or injury." Rabideau v. Derwinski, 2 Vet. App. 141.  
In the absence of proof of a present disabiity, there can be 
no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In this veteran's case, the evidence demonstrates that, 
though she was diagnosed in February 1993 with first degree 
mitral valve prolapse, no such diagnosis of current mitral 
valve disability was entered at the most current examination 
in May 1996.  In fact, it is even unclear if the veteran 
actually had mitral valve prolapse in service.  Moreover, the 
veteran did not indicate a willingness to undergo further VA 
examination.  The law provides that when a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record. 38 C.F.R. § 3.655(b) (1998); see 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)("[t]he duty to 
assist is not always a one-way street.").  As such, the Board 
will proceed with this appeal based on the present record.

The medical evidence of record has associated the current 
clinical cardiac findings 
and the veteran's current subjective cardiac complaints with 
the veteran's currently diagnosed and service-connected AV 
block.  VA disability compensation regulations provide that 
the evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (1998).

Moreover, a diagnosis of a history of mitral prolapse, with 
otherwise negative clinical findings, does not equate to a 
diagnosis of a current mitral valve disability.  

Additionally, there even appears to be a question of the 
veteran's interest in pursuing this claim, in light of her 
failure to respond to the RO's March 1999 letter.   However, 
assuming, arguendo, that that the veteran continues to assert 
that she has mitral valve prolapse that was incurred or 
aggravated in service, the evidence still does not 
demonstrate that she has a mitral valve "disability", or 
that such current symptomatology is etiologically related to 
service, including cardiac diagnoses in service, or to 
claimed continuous post-service symptomatology of the heart.

The veteran is not competent to offer the required medical 
nexus opinion in this case.  While it is true that a lay 
witness such as the veteran is competent to testify as to 
visible symptoms or manifestations of a disease or 
disability, it is the province of health care professionals 
to enter conclusions that require medical opinions, such as a 
current medical diagnosis of disability or an opinion as to 
the relationship between a current disability and service.  
As a result, while the veteran is competent to state 
symptomatology experienced during service, or at any time, 
she is not competent to diagnose a current disability of the 
heart, to offer a medical nexus opinion regarding the 
relationship between any claimed current symptomatology of 
the heart and service, including mitral valve prolapse in 
service or to relate current symptomatology to claimed 
continuous post-service symptomatology.  See Grottveit, 5 
Vet. App. at 93; Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  For these reasons, the Board must find that the 
veteran's claim for service connection for mitral valve 
prolapse is not well grounded  38 U.S.C.A. § 5107(a)
See Edenfield v. Brown,  8 Vet. App. 384 (1995).

In determining that the veteran's claim for service 
connection for mitral valve prolapse is not well grounded, 
the Board decided the appeal on a different basis than that 
used by the RO; specifically, the Board denied the claim for 
service connection for mitral valve prolapse as well grounded 
rather than because the preponderance of the evidence is 
against the claim. The veteran has not been prejudiced by the 
Board's decision, because the RO accorded her a broader 
standard of review than the evidence warranted.  See Bernard 
v Brown, 4 Vet. App. 384, 394 (1993).   


ORDER

Service connection for mitral valve prolapse is denied.



		
	BRUCE N. KANNEE
	Member, Board of Veterans' Appeals



 

